DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "in which the solid".  There is insufficient antecedent basis for this limitation in the claim. Claim 24 depends on claim 1, wherein claim 1 does not recite a solid. Correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zech et al. (US 2009/0196842 A1).
Zech et al. (US’ 842 A1) teaches a mascara preparation comprising Behenyl behenate as a fatty acid monoester in the amount of 4.0 wt. % which is closed to the claimed amount as claimed in claim 1 (1) and claims 3-6 (see page 9, paragraph, 0070, Example 2), wherein the mascara preparation also comprises aminomethyl propanol in the amount of 0.650 wt.%  as an organic base as claimed in claims 1(3) and 10-11 (see page 9, paragraph, 0070, Example 2), Behenic acid as a fatty acid in the amount of 4.20 wt. % as claimed in claim 1(2) and claim 9 (see page 9, paragraph, 0070, Example 2) and candellila wax in the amount of 4.5 wt, % as claimed in claim 2 (see page  9, paragraph, 0070, Example 2). The mascara preparation also comprises fatty acids include stearic acid and palmitic acid and fatty alcohols include cetyl alcohol and stearyl alcohol in the amounts of 0.5 to 50% as claimed in claim 1 (4), claims 7-8 and 12-13 (see page 4, paragraphs, 0027-0028) and water in the amount of 56.830 wt.% as claimed in claim 1(5) and 14 (see page 9, paragraph, 0070, Example 2) and wherein the mascara preparation also comprises polyvinyl pyrrolidone as claimed in claim 17 (see page 5, paragraph, 0041), Sorbitan olivate as a nonionic surfactant in the amount of 6.5 wt.% which is closed to the claimed amount as claimed in claim 16 (see page 9, paragraph, 0070, Example 2) and dimethicone as a volatile oil in the amount of 6.5 wt % which is closed to the claimed amount as claimed in claim 15 (see page 9, paragraph, 0070, Example 2), wherein the mascara preparation 
The instant claims differ from the teaching of Zech et al. (US’ 842 A1) by reciting a cosmetic composition comprising cosmetic ingredients presented in the claimed cosmetic composition in specific amounts.
However, Zech et al. (US’ 842 A1) teaches cosmetic composition comprising cosmetic ingredients in the amounts closed or overlapped with the claimed percentage ranges as shown above.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the cosmetic ingredients in the cosmetic composition in order to get the maximum effective amounts of these ingredients in the cosmetic composition, and, thus, the person of the ordinary skill in the art would expect such a cosmetic composition to have property similar to those claimed, absent unexpected results. 
5	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zech et al. (US 2009/0196842 A1) in view of Abdo et al. (US 2016/0263010 A1).
The disclosure of Zech et al. (US’ 842 A1) as described above, does not teach the amount of acrylate-methacrylate as a semi-crystalline polymer as claimed in claim 19 and at least one non-silicone polymeric gelling agent as claimed in claims 20-21.

Therefore, in view of the teaching of the secondary reference of Abdo et al. (US’ 010 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the cosmetic composition of Zech et al. (US’ 842 A1) by incorporation the polyamide resins (non-silicone polymeric gelling) agent as taught by Abdo et al. (US’ 010 A1) to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Abdo et al. (US’ 010 A1) that refers to use the polymeric resin in the cosmetic composition for improving the cosmetic composition by providing a additional structural integrity to the cosmetic composition (see page 8, paragraph, 0076), and, thus the person of the ordinary skill in the art would expect such a cosmetic composition to have similar property to those claimed, absent unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761